UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 30, 2007 NEXITY FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51273 63-0523669 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3500 Blue Lake Drive, Suite 330 Birmingham, Alabama 35243 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (205) 298-6391 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 2.02 Results of Operations and Financial Condition. On July 30, 2007, Nexity Financial Corporation (“Nexity”) issued a press release (the “Press Release”) announcing its results of operations for the quarter ended June 30, 2007.A copy of the Press Release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description 99.1 Press Release dated July 30, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. Dated:July 30, 2007 NEXITY FINANCIAL CORPORATION /s/ John J. Moran By: John J. Moran Its: Executive Vice President and Chief Financial Officer 3
